Exhibit 10.1
 
SETTLEMENT AND AMENDMENT AGREEMENT
 
THIS SETTLEMENT AND AMENDMENT AGREEMENT (the “Agreement”), dated as of November
28, 2011, is entered into by and among Guangzhou Global Telecom, Inc., a Florida
corporation (the “Company”), and the persons identified as “Holders” on the
signature pages hereto (the “Holders”).  Defined terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement (as defined
below).
 
WHEREAS, pursuant to a Securities Purchase Agreement, dated July 31, 2007 (the
“Purchase Agreement”), among the Company and the Holders, the Holders purchased
from the Company 8% Senior Secured Convertible Debentures of the Company (the
“Debentures”) having an original principal amount of $3,000,000.00 and warrants
exercisable for shares of Common Stock (the “Warrants”);
 
WHEREAS, on December 29, 2009, the Company and the Holders executed a Mutual
Release and Settlement Agreement, pursuant to which the Company agreed to pay to
the Holders an aggregate amount of $1,300,000 (the “Payoff Amount”) in exchange
for the cancellation of:  (i) certain convertible debentures in the principal
amount of $3,000,000; (ii) common stock purchase warrants to purchase a total of
156,097,534 shares of the Company’s common stock; and (iii) 32,704,376
restricted shares of the Company (“Restricted Shares”);
 
WHEREAS, on May 28, 2010 the Holders commenced an action in the Supreme Court of
the State of New York, index number 104262-2010, due to the Company’s failure to
make any payment of the Payoff Amount to the Holders (the “Litigation”);
 
WHEREAS, a judgment dated April 29, 2011 in the amount of $1,415,306.16 in favor
of the Holders and against the Company was entered on August 5, 2011 in the
Supreme Court of the State of New York (the “Judgment”); and
 
WHEREAS, the parties desire to amend certain of the Transaction Documents
pursuant to the terms hereof.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and each Holder hereby agree as
follows:
 
1. Payment by the Company. As partial consideration for the agreements of the
Holders hereunder, upon execution of the Agreement, the Company shall pay the
Holders, in the aggregate, the sum of $50,000.   Within 20 business days of the
execution of this Agreement, the Company shall pay the Holders, in the
aggregate, the additional sum of $105,000, including $5,000 for the Holder’s
legal fees and expenses as described in Section 10(d) herein. Wire instructions
and respective pro-rata amounts shall be provided by the Holders in writing.


2. Surrender of Shares and Warrants.  Promptly following the payment of an
aggregate of $155,000 by the Company, the Holders will surrender their
respective Warrants and Restricted Shares to the Company’s counsel, Anslow &
Jaclin, LLP, for cancellation.
 
3. Satisfaction of Judgment. Promptly following the payment of an aggregate of
$155,000 by the Company, the Holders shall promptly file a satisfaction of
judgment with the Supreme Court of the State of New York.


 
 

--------------------------------------------------------------------------------

 
 
4. Amendments to the Debentures.


(a) The date included in the definition of “Maturity Date” in the second
paragraph of the Debentures is hereby amended to read: November 28, 2014.
 
(b) Section 4(b) of the Debentures is hereby amended to read as follows:
 
“Conversion Price.”  The conversion price in effect on any Conversion Date shall
be equal to the lesser of (i) $.10 (the “Set Price”) and (ii) 90% of the average
of the VWAPs for the 5 Trading Days immediately prior to the applicable
Conversion Date (such lower price, as subject to adjustment herein, the
“Conversion Price”).


(c) For purposes of Sections 5(a), 5(b), 5(c) and 5(d) of the Debentures, the
term “Conversion Price” shall be deemed to be the “Set Price”.
 
(d) Reduction in Principal Amount of Debentures.  Subject to the terms and
conditions hereunder, the Holders and the Company hereby agree that the
principal amount outstanding under the Debentures shall be reduced to, in the
aggregate, $1,300,000.  The individual amounts of each Holder’s Debenture, as
reduced pursuant to this Section, shall be as set forth on Schedule A hereto.


(e) Daily Trading Volume of the Conversion Shares.  On any given Trading Day,
the Holder shall not sell in open market transactions more than a number of
Conversion Shares equal to the greater of (i) 20% of the trading volume on that
day, or (ii) 20% of the daily average trading volume over the prior 5 trading
days, however, provided that, in either case, the minimum daily trading volume
shall be no less than 500,000 shares, subject to adjustment for reverse and
forward stock splits and the like.


(f) Mandatory Conversion. The Company shall have the right to force the Holders
to convert the Debenture into Common Stock at such time that the VWAP of the
Company’s Common Stock is no less than $1.00 per share (subject to adjustment
for reverse and forward stock splits and the like) for a period of ten (10)
consecutive trading days (the “Mandatory Conversion”); provided, however, during
such 10 consecutive trading day period, the Equity Conditions (as defined in the
original Debentures (prior to the Amended and Restated Debentures) have been met
by the Company  Holders may deliver to the Company at its executive office, or
to the Company’s transfer agent, as applicable, the Amended and Restated
Debenture (as defined in Section 9(c)) so converted. As promptly as practicable
thereafter, the Company shall issue, or shall cause its transfer agent to issue
and deliver to such holder a certificate or certificates for the number of
shares of Common Stock to which such holder is entitled.


5. SEC Reports.  On or before December 31, 2011, the Company shall become
current in its reporting obligations under the Exchange Act, and shall, at all
times thereafter, remain current in accordance with the rules and regulations of
the Commission and its obligations under the Exchange Act.
 
 
2

--------------------------------------------------------------------------------

 
 
6. IR Firm.  On or before the earlier of (i) December 15, 2011 or (ii) the 30th
calendar day following the date the Company becomes current in its filing
obligations under the Exchange Act, the Company shall hire an investor relations
firm, specializing in small-cap and micro-cap public companies, with a term of
engagement of not less than 12 months.
 
7. Merger with New Company (“Newco”).  On or before January 31, 2012 (subject to
SEC or any other regulatory approval), the Company and Newco shall have
consummated a merger transaction (the “Merger”) whereby the business of Newco is
acquired by the Company.  In addition, as a part of the Merger, Newco and its
direct and indirect subsidiaries, if any, shall deliver each holder a Guarantee,
in the form of the Subsidiary Guarantee attached to the Purchaser Agreement, and
shall comply with all terms and conditions of the Security Agreement, including,
without limitation, the granting of a first priority lien in their respective
assets to the Holders.
 
8. Settlement of Litigation.  Upon compliance with the terms, conditions, and
covenants in this Agreement, the Holders shall promptly file a satisfaction of
judgment with the Supreme Court of the State of New York.  Such filing is
expressly conditioned upon the Company’s performance of such terms, conditions,
and covenants.  There shall be no settlement of the Litigation until such time
as the Company complies with all of the terms, conditions, and covenants of this
Agreement.  The Holders reserve the right to take any and all actions to enforce
the Judgment in the event that the Company does not comply with such terms,
conditions, and covenants.
 
9. The Company hereby makes to the Holders the following representations,
warranties and covenants:
 
(a) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, its board of directors or its stockholders in
connection therewith.  This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, credit facility, debt
or other material instrument (evidencing a Company or Subsidiary debt or
otherwise) or other material understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(c) Issuance of the Amended Debentures.  Within 5 Business Days following
effectiveness of the filing of the satisfaction of judgment referred to in
Section 7, the Company shall issue each Holder an Amended and Restated
Debenture, in the form of the Debentures, but reflecting the amendments
hereunder (the “Amended and Restated Debentures”).  The Amended and Restated
Debentures are duly authorized and, upon the execution of this Agreement by the
Holders will be duly and validly issued, fully paid and nonassessable, free and
clear of all Liens imposed by the Company other than restrictions on transfer
provided for in the Transaction Documents.  The Underlying Shares, when issued
in accordance with the terms of the Amended and Restated Debentures, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company.  The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Underlying
Shares sufficient for the conversion in full of the Amended and Restated
Debentures.
 
(d) Equal Consideration.  No consideration has been offered or paid to any
person to amend or consent to a waiver, modification, forbearance or otherwise
of any provision of any of the Transaction Documents.
 
(e) Survival and Bring Down.  All of the Company’s warranties and
representations contained in this Agreement shall survive the execution,
delivery and acceptance of this Agreement by the parties hereto.  The  Company
expressly reaffirms that, except as set forth in the disclosure schedules
attached hereto (if any), each of the representations and warranties set forth
in the  Purchase Agreement, continues to be true, accurate and complete, and the
Company hereby remake and incorporate herein by reference each such
representation and warranty as though made on the date of this Agreement.
 
(f) Holding Period for Amended and Restated Debentures. Pursuant to Rule 144,
the holding period of the Amended and Restated Debentures (and Underlying Shares
issuable upon conversion and redemption thereof) shall tack back to the original
issue date of the Debentures.
 
 
4

--------------------------------------------------------------------------------

 
 
(g) No Novation.  The Amended and Restated Debentures are being issued in
substitution for and not in satisfaction of the Debentures.  The Amended and
Restated Debentures shall not constitute a novation or satisfaction and accord
of any of the Debentures.  The Company hereby acknowledges and agrees that the
Amended and Restated Debentures shall amend, restate, modify, extend, renew and
continue the terms and provisions contained in the Debentures and shall not
extinguish or release the Company or any of its Subsidiaries under any
Transaction Document (as defined in the  Purchase Agreement) or otherwise
constitute a novation of its obligations thereunder.
 
10.  Miscellaneous.


(a) The foregoing waivers and amendments shall not be effective unless and until
all Holders shall have agreed to the terms and conditions hereunder.  In
addition, the respective obligations, amendments, agreements and waivers of the
Holders hereunder are subject to the following conditions being met: (a) the
accuracy in all material respects of the representations and warranties of the
Company contained herein and (b) the performance by the Company of all if its
obligations, covenants and agreements required to be performed
hereunder.  Further, the respective amendments, agreements and waivers of the
Holders shall be null and void unless the Company has effected the Merger and
performed the other obligations under Sections 1, 5 and 6 by November 15,
2011.   Except as expressly set forth above, all of the terms and conditions of
the Transaction Documents shall continue in full force and effect after the
execution of this Agreement and shall not be in any way changed, modified or
superseded by the terms set forth herein.


(b) This Agreement may be executed in two or more counterparts and by facsimile
signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.


(c) The Company shall, on or before 8:30 AM (NY time) on the 4th Trading Day
following the date hereof, issue a Current Report on Form 8-K, reasonably
acceptable to the Holders, disclosing the material terms of the transactions
contemplated hereby, and shall attach this Agreement thereto.  The Company shall
consult with the Holders in issuing any other press releases with respect to the
transactions contemplated hereby.


(d) The Company has agreed to reimburse the Holders $5,000 for its legal fees
and expenses, none of which has been paid prior to the date hereof.  Such amount
is included in the amount stated in Section 1 above.  Except as set forth in the
preceding sentence, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.
 
(e) The Company has elected to provide all Holders with the same terms and form
of agreement for the convenience of the Company and not because it was required
or requested to do so by the Holders.  The obligations of each Holder under this
Agreement, and any Transaction Document are several and not joint with the
obligations of any other Holder, and no Holder shall be responsible in any way
for the performance or non-performance of the obligations of any other Holder
under this Agreement or any Transaction Document.  Nothing contained herein or
in any Transaction Document, and no action taken by any Holder pursuant thereto,
shall be deemed to constitute the Holders as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or the
Transaction Documents.  Each Holder shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.  Each Holder has been represented by its own
separate legal counsel in their review and negotiation of this Agreement and the
Transaction Documents.
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.


GUANGZHOU GLOBAL TELECOM, INC.






By: /s/ Li Yan Kuan                             
Name: Li Yan Kuan
Title: CEO


[signature page(s) of Holders to follow]
 
 
6

--------------------------------------------------------------------------------

 
 
COUNTERPART SIGNATURE PAGE
OF HOLDER TO
SETTLEMENT AND AMENDMENT AGREEMENT
AMONG THE COMPANY  AND
THE HOLDERS THEREUNDER






Name of Holder: Enable Growth Partners, LP




By: /s/ Mitch
Levine                                                                        
Name: Mitch Levine
Title: CEO/Managing Partner




Name of Holder: Enable Opportunity Partners, LP




By: /s/ Mitch
Levine                                                                        
Name: Mitch Levine
Title: CEO/Managing Partner




Name of Holder: Pierce Diversified Strategy Master Fund, LLC Ena




By: /s/ Mitch
Levine                                                                         
Name: Mitch Levine
Title: CEO/Managing Partner
 
 
7
 

--------------------------------------------------------------------------------